UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 99-30591


                  JOANNE BRYANT; JEFFREY BRYANT,

                                            Plaintiffs-Appellants,

                              VERSUS

                   MICHELLE R. JOHNSON, ET AL.,
                                                       Defendants,

                 USAA CASUALTY INSURANCE COMPANY,

                                              Defendant-Appellee.


           Appeal from the United States District Court
               for the Eastern District of Louisiana
                           (98-CV-1909-D)

                          March 13, 2000

Before DAVIS, CYNTHIA HOLCOMB HALL* and SMITH, Circuit Judges.

PER CURIAM:**

     This appeal is controlled by Woodfield v. Bowman, 193 F.3d 354

(5th Cir. 1999), which we decided after the district court rendered

judgment in this case. Under the interest analysis test applied by

Woodfield, Mississippi law governs the Bryants’ claim against their

uninsured motorist carrier, USAA. Applying Mississippi substantive

law, the Bryants are permitted to stack insurance coverage.      See

U.S. Fidelity & Guaranty Co. v. Ferguson, 98 So. 2d 77, 79 (Miss.



  *Circuit Judge of the Ninth Circuit, sitting by designation.
     **
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
1997).     The Bryants have two vehicles covered by USAA’s policy.

Each    vehicle   has   an   uninsured   motorist   limit   of   $100,000.

Therefore, under Mississippi law the Bryants have $200,000 in

uninsured motorist coverage under their two USAA policies.

       Accordingly, the judgment of the district court is vacated and

this case is remanded for further proceedings consistent with this

opinion.

       VACATED and REMANDED.




                                     2